  Case 19-00899         Doc 10         Filed 09/16/19 Entered 09/16/19 16:16:57                  Desc Main
                                         Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Leibowitz, Trustee v. Ornelas                  Case Number: 19 A 00899 / 19 B 12557


An appearance is hereby filed by the undersigned as attorney for:
Defendant
Attorney name (type or print): Jonathan D. Parker

Firm: Geraci Law L.L.C.

Street address: 55 E. Monroe St. # 3400

City/State/Zip: Chicago, IL 60603

Bar ID Number: IL 6269588                                  Telephone Number: 312.499.6201
(See item 3 in instructions)

Email Address: par@geracilaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 13, 2019

Attorney signature:            S/ Jonathan D. Parker
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
